Citation Nr: 1410846	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 70 percent for PTSD as well as entitlement to a TDIU.  While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2013)

Correspondence from the Social Security Administration (SSA) submitted by the Veteran in September 1987 indicated that he was denied SSA disability benefits prior to June 1981.  However, in an Income-Net Worth and Employment Statement dated in October 1998, the Veteran indicated that he received Supplemental Security Income (SSI) benefits.  The basis of the Veteran's SSA benefits is unclear.  VA PTSD examination reports indicate that the Veteran was unable to work for periods of more than 2 to 3 years over the past 30 years due to mental health symptoms as well as physical symptoms associated with anxiety.  However, in the Veteran's January 2009 TDIU claim, he indicated that he was not in receipt of disability retirement benefits, and that he earned no income in the past year.  The Board emphasizes that there are no SSA records associated with the claims file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and such records may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  Here, given that the Veteran's claims hinge on the question of employability, the Board finds that SSA records are highly pertinent to both claims.  Thus, the relevant SSA records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Additionally, upon review of the record, the most recent VA treatment records associated with the claims file are from January 2010, and the Veteran's most recent VA PTSD examination was conducted in September 2011.  The Veteran has indicated on numerous occasions that he receives ongoing treatment for psychiatric symptomatology at the Lenore VA Outreach Clinic in Williamson, West Virginia.  In addition, an admission report from the Huntington VA Medical Center indicated that the Veteran was admitted for alcohol withdrawal in February 2014.  This suggests that there are additional VA treatment records pertinent to the Veteran's claims dated from January 2010 to the present which are not currently associated with the claims file.  Thus, on remand, all relevant VA treatment records should be obtained, specifically, from the Huntington VA Medical Center, the Lenore Outreach Clinic, and any associated outpatient clinics, since January 2010, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Finally, VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  In light of the passage of time since the last VA PTSD examination in 2011, on remand, a VA examination should be obtained to assess the current nature and severity of the psychiatric symptomatology and its impact on his employability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include SSI benefits, and all associated evidence and a copy of all disability determinations.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  

2.  Obtain the Veteran's VA treatment records from the Huntington VA Medical Center, the Lenore Outreach Clinic, and any associated outpatient clinics, since January 2010, to include reports of treatment on admission in February 2014 for alcohol withdrawal, and associate these records with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  After the foregoing record development is completed, provide the Veteran a VA psychiatric examination to determine the current nature and severity of his service-connected PTSD and his ability (or lack thereof) to obtain and maintain gainful employment solely on the basis of his service-connected disability.  The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  A complete rationale for all opinions must be provided.

The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD, including the frequency, duration, intensity, onset of any change in symptoms, and functional effects of symptoms.  The examiner should specifically include a GAF score.  All signs and symptoms of the Veteran's PTSD should be reported in detail, and the examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning.

The examiner is also asked to assess the Veteran's ability to obtain and maintain gainful employment solely on the basis of PTSD and to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disability prevents him from engaging in substantially gainful employment consistent with his education and occupational experience. 

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After the development requested is completed, adjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


